PER CURIAM.
The defendant, Robert R. Frank, appeals a final judgment for the plaintiff Southeast First National Bank of Miami. The judgment was entered after a trial before the court without jury. The complaint by the Bank was for the recovery of money paid to the defendant by mistake. The defendant pled an estoppel to collect the money because of an alleged change in his position in reliance upon the payment. The issue was entirely factual and in the absence of a point directed either to eviden-tiary rulings or claimed procedural errors, the judgment of the court is not subject to reversal unless the record is such that it shows that reasonable men could not have failed to believe the defense proved. See Goldberger v. State, 144 So.2d 875 (Fla.3d DCA 1962); and see Allied Chemical Corporation v. Eubanks Industries, Inc., 155 So.2d 740, 742 (Fla.3d DCA 1963).
Our review of the record finds ample support for the trial judge’s finding that the defense was not established.
Affirmed.